Citation Nr: 0402787	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from June 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder (also claimed with anxiety 
disorder, depression, feelings of worthlessness, and anger). 


FINDINGS OF FACT

1.  The veteran does not have a current disability of post-
traumatic stress disorder.

2.  A nexus between a current disability of depression and 
service has not been established.

3.  The veteran was not in combat.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2001 VCAA letter, under a heading entitled 
"Evidence Needed to Establish Entitlement," the RO stated 
that to establish entitlement to service connection, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease, or event in 
service.  The RO also requested that the veteran provide a 
detailed description of the stressful in-service incidents 
which he believed to have resulted in post-traumatic stress 
disorder.  The RO stated that if the description was not 
detailed, the incidents could not be verified, and denial of 
the claim might result.  The veteran replied in a statement 
dated October 2001, indicating that dates and details of a 
description for post-traumatic stress disorder was not 
possible due to memory loss.  A description of his stressors 
was requested again in a January 2002 duty to assist letter.  
In a statement dated January 2003, the veteran indicated that 
he would be submitting a stressor letter.  Such a statement 
was not received by VA.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a September 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records.  In a November 2002 
statement, the veteran requested that the RO order his 
medical records from the San Diego VA outpatient clinic.  The 
Board notes that those records were already associated with 
the claims file.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a June 1979 examination report, the veteran had a normal 
clinical psychiatric evaluation.  In a Report of Medical 
History form dated June 1979, the veteran checked a box 
indicating that he had never had nor currently had depression 
or excessive worry.

In a May 1983 examination report, the veteran had a normal 
clinical psychiatric evaluation.  

In a May 1984 examination report, the veteran had a normal 
clinical psychiatric evaluation.  In a Report of Medical 
History form dated May 1984, the veteran checked a box 
indicating that he had never had nor currently had depression 
or excessive worry.

In an October 1986 examination report, the veteran had a 
normal clinical psychiatric evaluation.  In a Report of 
Medical History form dated October 1986, the veteran checked 
a box indicating that he had never had nor currently had 
depression or excessive worry.

In a December 1987 examination report, the veteran had a 
normal clinical psychiatric evaluation.  In a Report of 
Medical History form dated December 1987, the veteran checked 
a box indicating that he had never had nor currently had 
depression or excessive worry.

In a Report of Medical History form dated July 1991, the 
veteran checked a box indicating that he had never had nor 
currently had depression or excessive worry.  

In a Report of Medical History form dated April 1992, the 
veteran checked a box indicating that he had never had nor 
currently had depression or excessive worry.  In an April 
1992 Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran indicated that he did not have 
recurring thoughts about his experiences during Desert 
Shield/Desert Storm.  

In December 1998, there was a finding of an adjustment 
disorder.

In an October 2001 statement, the veteran indicated that 
dates and details of "description for PTSD" were not 
possible due to memory loss.

In a January 2002 VA outpatient treatment report, the veteran 
complained of sleep disturbance over many years, and 
nightmares about his prior jobs.  He reported memory loss, 
fatigue, and shortness of breath.  He denied suicidal or 
homicidal ideations.  He denied psychosis.  He was awake, 
alert, and oriented times three.  Regarding his mood, he 
stated that he was sad.  The examiner noted that his affect 
was euthymic, which seemed to be incongruent with the mood.  
His thought process was linear and logical, and his insight 
and judgment were fair.  The examiner entered an assessment 
of moderate social and financial stresses; his Global 
Assessment of Functioning (GAF) score was a 50.

In a January 2002 VA "initial screening" report, the 
examiner noted that the veteran was calm, cooperative, and 
stable.  Interactions were generally pleasant and 
appropriate.  His mood was euthymic with limited range of 
affect.  There were no indications of psychosis or delusions.  
Recall and memory seemed poor.  Speech was clear.  Cognition, 
not formally tested, seemed fair.  Insight was poor.  There 
appeared to be a deficit in personal coping, impulse control, 
and decision-making.  His GAF score was a 30.  The examiner 
entered an impression noting that the initial impression was 
of a semi-motivated individual with a strong sense of denial 
but willing to keep an open mind.  

In a February 2002 statement, the veteran indicated that he 
had changes in his mental and emotional attitude, that he had 
memory loss, that he suffered from depression, feelings of 
worthlessness, angry feelings, and anxiety reactions to loud 
noises.  He stated that he isolated himself from others and 
had sleep disturbances with nightmares about the Gulf War 
experience.

In a March 2002 VA outpatient treatment report, a depression 
screen was positive.

In an April 2002 VA outpatient treatment report, the veteran 
complained of depression and difficulty sleeping.  He stated 
that he had been depressed for two years.  The examiner noted 
that the veteran's affect was inappropriate with depression.  
He laughed easily and seemed confused.  His mood was 
depressed, and his affect was congruent with his mood.  The 
assessment was depression not otherwise specified.  On April 
22, 2002, he was given a post-traumatic stress disorder 
referral per the veteran's request.

In an August 2002 VA outpatient treatment report, the 
examiner noted that the veteran did not have a psychiatric 
diagnosis "per se."  The examiner noted that the veteran 
had no thought disorder, no paranoia, and no hallucinations.  
He had a dysphoric mood, appropriate affect, and was without 
suicidal or homicidal ideations.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1)  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of 38 U.S.C.A. 
§ 3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder and depression.

In order to warrant service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a link between the current disability and a disease or 
injury in service.  38 C.F.R. § 3.303.  In addition, the 
three elements required to show service connection for post-
traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  There is no indication that the veteran 
was in combat.  The Board notes that the evidence of record 
does not contain medical evidence diagnosing the veteran with 
post-traumatic stress disorder.  Further, the veteran has not 
provided a description of an in-service stressor that might 
have caused post-traumatic stress disorder.  Thus the veteran 
has not established any of the required elements for service 
connection for post-traumatic stress disorder.  The fact that 
he requested a post-traumatic stress disorder referral is not 
proof that he has post-traumatic stress disorder.  Layno v. 
Brown, 6 Vet. App. 465 (1994).

Regarding the claim for service connection for depression, 
the veteran has a current disability, as he was diagnosed 
with depression, not otherwise specified, in an April 2002 VA 
outpatient treatment report.  However, there is no disease or 
injury in service.  The service medical records consistently 
show normal psychiatric evaluations, and the veteran 
consistently indicated that he did not suffer from depression 
in his medical history forms from service.  Further, in the 
April 2002 VA outpatient treatment report, the veteran 
indicated that he had only been suffering from depression for 
two years.  The first evidence that the veteran suffered from 
depression was in a statement from the veteran in February 
2002, approximately 10 years after discharge from service, 
and there is no other evidence of a nexus to service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for post-traumatic stress disorder and depression, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for depression is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



